DETAILED ACTION
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/714,811, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. 
The claimed “at random” is not in Application No. 62/714,811. “Accordingly, claims 1-20 are not entitled to the benefit of the prior application.”




Claim Objections
Claims 1-14 is objected to because of the following informalities:  
Claim 1, line 12’s “the city object” is objected for having the appearance of referring back to a specific city object, but “the”1 of “the city object” is in the generic sense. Thus --[the]] a city object-- is suggested.
Claim 1, line 12’s “the city object” is objected for not properly introducing the adjective “detected” later introduced, in claim 1, line 13: “the city object detected”.
Thus, claims 2-14 are objected for depending on claim 1.


Appropriate correction is required.











Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the appearances detected" in line 1.  There is insufficient antecedent basis for this limitation in the claim and will be interpreted as:
--using [[the]] appearances detected--.
In contrast, claim 1, line 12 says “detect-and-link appearances”2, a compound verb: detect-and-link appearances (e.g., twist-and-pull the door knob normally opens a door) which is different from:
(a) detect appearances (e.g., pull the door knob without twisting might open the door); and 
(b) link appearances (e.g., twist the door knob without pulling is unlikely to swing open the door and more likely to unlock a door).

Thus, claim 1’s “detect-and-link” has two distinct interpretations to one of skill in the art of performing actions:
A)3	detect-and-link are directed to combined4 states of being from detecting and linking (as disclosed in applicant’s disclosure: “is linked”, [0084]: bottom portion, is one state of being and “being detected”, [0129], is another state of being); or
B)	detect-and-link are compound5 actions (such as “detect and match”, Nehmadi US 2021/0129868 A1 [0286] 2nd S) due to the use of hyphens.
	The examiner has picked interpretation B) under the broadest reasonable interpretation:
detect-and-link are compound actions or involving two or more actions or functions due to the use of hyphens6. 









Thus claims 2-14 are rejected under 35 USC 112(b) for depending on claim 1.
	











Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,2,4,5,6,7,8,10,11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nehmadi (US Patent App. Pub. No.: US 2021/0129868 A1).
Regarding claim 1, Nehmadi discloses A system operative to reveal city dynamics from random imagery data captured by a plurality of on-road vehicles at different times, comprising: 











a plurality of on-road (box) vehicles (fig. 1:10,12,13,14) moving throughout areas associated with a city, in which each of the on-road vehicles is configured to use an onboard imagery sensor (via vision sensor 1 via fig. 1:30:31: “VS1”) to capture imagery data of areas surrounding locations visited by the on-road vehicle, thereby resulting in a corpus7 (via main memory component via fig. 1:30:34: “COMP”) of imagery data collectively captured (via “The environment may be captured within…more fields of view of one or more sensors of the vehicles”, [0356]) by the plurality of on-road vehicles, in which various city objects (fig. 1: city boxes and circles) appear in the corpus (or main memory) of imagery data, and in which each of at least (Markush element of alternatives follows: (A) a number or (B) the rest) some8 (pick (A) a number of an object or (B) the rest: the examiner picks (A) a number of an object: one object (1): fig. 1: a visible corner of one of the boxes in fig. 1, under the broadest reasonable interpretation) of the city (shaped) objects appear (in said main memory) more than once (via said “The environment…in…more fields of view”, wherein the “environment”, [0029], in shown as fig. 1) in the corpus (or said “main memory”, [0563] last S) of imagery data and in conjunction with different times (via “different time of days” [0275]) of being captured (in said RAM as a point of interest or POI) at random (given that said RAM is random access memory and thus captures data at random) by different ones of the vehicles (maps to four cars in a line via fig. 2:31,32,33,34); 


wherein, per each of at least some of the city objects appearing9 more than once (via said environment in fields of view of a sensor(s)) in the corpus (or RAM) of imagery data (this phrase in commas is non-limiting), the system is configured to: 
detect-and-link (via “detect and match”, [0286] 2nd S, via fig. 10: “matches” linking detected dots) appearances10 (via “the element that appears…can be detected”, [0361] 2nd S, such as “one or more corners of buildings 41”, [0266], and match/link the corners) of the city object in the corpus of imagery data; and
analyze (via fig. 18:1820: “Estimating, by a computer of the other vehicle, based on the movement of the first vehicle and a model of the vehicle, an estimated interaction between the driver and the vehicle”: “Step 1820 may include …analyzing…the behavior”, [0508]), using the appearances detected (this clause in large-font commas11 is non-limiting under the broadest reasonable interpretation: for this clause to be limiting or restrictive, delete the large-font commas), a behavior associated with the city object detected; thereby revealing city dynamics associated with at least some of the various city objects.



Regarding claim 2, Nehmadi discloses The system of claim 1, wherein: 
at least some (or the picked Markush alternative of (A): one (1): said corner) of the city objects detected are associated (being on the side of a road) with city infrastructure (the roads in fig. 1); and 
said city dynamics is associated with infrastructure (via said roads) failure (or “ignore the stop sign” [0073], bullet b) dynamics (via “a dynamic object may be …a person”, [0058] last S: a driver-failing-to-stop-at-stop-sign dynamic).
Regarding claim 4, Nehmadi discloses The system of claim 2, wherein at least some (via said Markush alternative (A): one object: said corner) of the city objects detected are associated with (Markush element follows: (i) or (ii) or (iii) or (iv)) at least one of: (i) buildings (said Markush alternative (A) of corner is a corner of a building), (ii) traffic signs, (iii) roads, and (iv) trees.
Regarding claim 5, Nehmadi discloses The system of claim 1, wherein: 
at least some of the city objects (via said Markush alternative (A): a corner) detected are associated with organizations (or schools: “(kindergarten, elementary school, high school, police station, parking lot, store, construction site, etc.)”, [0085] bullet a) located in the city; and said city dynamics is associated with events (or “events of the data”, [0107], mapped to box cars, as shown in fig. 1, driving by the schools) associated with said organizations.




Regarding claim 6, Nehmadi discloses The system of claim 1, wherein: 
at least some (via said Markush alternative (A): one corner) of the city objects detected are pedestrians (given that Nehmadi teaches Markush alternative (A): one corner of a building on the side of a road, Nemadi already teaches the Markush element: A: said one object or B: said the rest); and 
said city dynamics is associated with pedestrian (via fig. 16:1621,1622) movement patterns (as shown in fig. 16:1605’) across the city.
Regarding claim 7, Nemadi discloses The system of claim 1, wherein: 
at least some (via said Markush alternative (A): one corner) of the city objects detected are cars (given that Nehmadi teaches Markush alternative (A): one corner of a building on the side of a road, Nemadi already teaches the Markush element: A: said one object or B: said the rest) in the city; and 
said city dynamics is associated with traffic congestion patterns (as shown in fig. 16:1605’ zig-zagging slowing down traffic) across the city.
10. The system of claim 1, wherein, per at least some of the city objects for which at least several appearances have been detected, the system is further configured to: use the several appearances detected to increase a descriptive accuracy of the city object; and utilize the increased descriptive accuracy to improve said analysis.





Regarding claim 8, Nemadi discloses The system of claim 1, wherein: 
at least some (via said Markush alternative (A): one corner) of the city objects detected are people (given that Nehmadi teaches Markush alternative (A): one corner of a building on the side of a road, Nemadi already teaches the Markush element: A: said one object or B: said the rest); and 
said city dynamics is associated with social behavioral analysis (via “This analysis”, [0138] last S) of people (or “behavior of moving…pedestrains” [0138]: fig. 16:1621:not moving (zero velocity, zero acceleration) and rubber-necking a squiggly boxcar 1605 while 1622 ought to run away, via a running velocity and running acceleration vector, from said squiggly car) in the city.
Regarding claim 10, Nehmadi discloses The system of claim 1, wherein, per at least some (via said Markush alternative A: one corner) of the city objects for which at least several appearances have been detected (via said multiple fields of view (FOV)), the system is further configured to: 
use the several (FOV) appearances detected to increase (via an “updates…the POI”, [0194], corner, wherein POI is Point Of Interest) a descriptive (via “The DB...include a description”, [0185], wherein DB maps to fig. 2:110,120: “Dynamic database”, “Static database”) accuracy (via a static POI corner “descriptor…with better accuracy”, [0286] 2nd S) of the city object; and 
utilize the increased descriptive accuracy to improve said analysis (said analyzing behavior via fig. 18:1820).


Regarding claim 11, Nehmadi discloses The system of claim 10, wherein: 
said descriptive accuracy is associated with three dimensional (3D) modeling (via “a 3D known model of some static object”, [0294] 1st S) of the city object; and 
said analysis (via said fig. 18:1820) is associated with a change (or movement of cars as shown in fig. 8) in 3D representation (or “3D coordinates” “image”, [0349], representation of cars in fig. 8) of the city object over time (given a car “has moved”, [0277] last S, with respect to said image of cars in fig. 8 in the past).
















Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Regarding inquiry 4, see Suggestions.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nehmadi (US Patent App. Pub. No.: US 2021/0129868 A1) in view of VISWANATHAN (US Patent App. Pub. No.: US 2020/0134354 A1).
Regarding claim 3, Nehmadi teaches The system of claim 2, wherein: 




at least (Markush element follows: said (A): one: said corner or (B): the rest) some of the city objects detected are roads (given that Nehmadi teaches Markush alternative (A): one object: the corner, Nehmadi already teaches all the Markush alternatives of the Markush element: (A): one object: the corner or (B): the rest: everything else in fig. 1); and 
said (stop-sign) failure dynamics is associated with pits evolving in the roads.

Nehmadi does not teach “pits evolving in the roads”. Viswannathan teaches “route planning” “information” including “pot holes”12, [0051] last two Ss, formed in the ground.
Thus, one of ordinary skill in the art of driving can modify Nehmadi’s stop sign with Viswanathan’s teaching of planning a road route comprising formed pot holes in the ground and recognize that the modification is predictable or looked forward to so as to avoid driving on top of potholes damaging the vehicle.







Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nehmadi (US Patent App. Pub. No.: US 2021/0129868 A1) in view of Bort (US Patent App. Pub. No.: 2015/0158429 A1).
Regarding claim 9, Nehmadi teaches The system of claim 1, wherein: 
at least some (via said Markush alternative A: one corner) of the city objects detected are shoppers (given that Nehmadi teaches one of the Markush alternatives, (A), Nehmadi already teaches the Markush element: A or B); and 
said city dynamics is associated with analyzing (in terms of velocity and acceleration vector components) shopping patterns (as shown in fig. 16:1605: zig-zagging box-car) in the city.
Nehmadi does not teach “shopping patterns”. Bort teaches a shopping pattern (via “shopping mall” “pattern”, [0077] 2nd S, to determine the location of a vehicle, fig. 1A: a table with wheels).
Thus one of ordinary skill in the art of vehicles and shopping and geo-location (as taught by both references) can modify Nehmadi’s type of building of a store with Bort’s shopping mall pattern by making Nehmadi’s building type include the shopping mall and making each box car be a wheeled table with computer stuff, as shown in Bort’s fig. 1A, and recognize that the modification is predictable or looked forward to because the modification is used to “more accurately define the position”, Bort [0024] last S, of the table with wheels. 



Claim(s) 12,13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nehmadi (US Patent App. Pub. No.: US 2021/0129868 A1) in view of VISWANATHAN (US Patent App. Pub. No.: US 2020/0134354 A1).
Regarding claim 12, Nehmadi discloses The system of claim 1, wherein: 
the onboard imagery sensors on at least some of the vehicles are integrated (via “integrated circuit” [0558]) in-vehicle (via a computer in a car via fig. 1:10:30) and are used in conjunction with real-time (via “real time” “Neural Network” [0167]) autonomous driving functions (via fig. 18: 1960: “Performing a driving related operation of the other vehicle based on the estimated impace”); and therefore 
said sensors are dual-purposed, in which a first purpose is to facilitate said real-time autonomous driving functions and a second purpose is to facilitate said analysis in conjunction with the revealing of the city dynamics, in which said (vector) analysis is performed in retrospect and over a period of over one month.
	Nehmadi does not teach “in retrospect and over a period of over one month”. Viswanathan teaches ““in retrospect and over a period of over one month” via train a neural network using data in the past “months”, [0055] 2nd S.
	Thus one of ordinary skill in the art of neural nets and machine learning (as taught by both references) can modify Namadi’s with Visawanathan’s and recognize that the modification is predictable or looked forward to because the modificaiotion is used to “facilitate machine learning”, Viswwanathan [0055] 3rd S, or make neural network training easier.


Regarding claim 13, Nehmadi as combined teaches The system of claim 12, wherein: 
at least some of the onboard imagery sensors are associated with a respective onboard computer; and 
said onboard computers are dual-purposed, in which a first purpose is associated with said real-time autonomous driving functions and a second purpose is associated with computations (via said neural-network13 comprising “algorithmic computing”11) in conjunction with said revealing of the city dynamics.












Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nehmadi (US Patent App. Pub. No.: US 2021/0129868 A1) in view of シャシュア (Shashua) et al. (JP 2018-510373 A) with machine translation:

    PNG
    media_image1.png
    191
    752
    media_image1.png
    Greyscale

Regarding claim 14, Nehmadi teaches The system of claim 1, wherein the plurality of on-road vehicles comprises over 100,000 (one hundred thousand) vehicles, and therefore said city dynamics are performed at a country (via “countries (italy vs US)”, [0139] 2nd S)-level scale.


Nehmadi does not teach:
A.	over 100,000 (one hundred thousand) vehicles;
B.	a country-level scale.







Shashua teaches
A.	over 100,000 (one hundred thousand) vehicles (or “millions of vehicles”);
B.	a country (via “two countries” in the context of fig. 10:traffic signs and “a particular country”)-level14 (via “a sparse map”, Abstract, being equal to or representative of the countries) scale15 (via said millions in a succession via sad “tens, hundreds, thousands, or millions of vehicles” using said sparse maps of a country).
Thus, one of skill in geographical maps (as taught by both references) can modify Nehmadi’s with Shasua’s and recognize that the modification is predictable or looked forward to because the “sparse map 800” is “accurate”, Shashua: a little before “Fig. 17”. 












Claim(s) 15,16,17,18,19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nehmadi (US Patent App. Pub. No.: US 2021/0129868 A1) in view of VISWANATHAN (US Patent App. Pub. No.: US 2020/0134354 A1) and REN et al. (US Patent App. Pub. No. US 2015/0186714 A1).
Regarding claim 15, claim 15 is rejected the same as claims 1 and 12. Thus, argument presented in claims 1 and 12 is equally applicable to claim 15 and vice versa. Thus Nehmadi teaches claim 15 of a A system operative to reveal city dynamics from random imagery data captured by a plurality of on-road vehicles at different times, comprising: 
a plurality of on-road vehicles moving throughout areas associated with a city, in which each of the on-road vehicles is configured to use an onboard imagery sensor to capture imagery data of areas surrounding locations visited by the on-road vehicle, thereby resulting in imagery data collectively captured by the plurality of on-road vehicles, in which various city objects appear in the imagery data, and in which each of at least some of the city objects appear more than once in the imagery data and in conjunction with different times of being captured at random by different ones of the vehicles; and 
a server (via fig. 1:140: “One or more processors/ computers/servers”) configured 16 to receive, from the on-road vehicles, representations (via “a representation”, [0284], such that each representation “may represent a segment of the object”, [0440], as shown in fig. 4:dots) of at least some (via said picked Markush alternative (A)) of said appearances of the city objects; 
wherein per each of at least some (via said Markush (A): a corner) of the city objects, the server is further configured to: 
identify (via said dots “be recognized”, [0341]) those of the (SIFT) representations (or said dots) received that belong to the city object; and
analyze, using the (SIFT-keypoint) representations identified (this clause in commas gives order, analyze after identify, to the system of claim 15: this clause further limits claim 15), a behavior (in terms of vector components of velocity and acceleration) of the respective city object (via said picked Markush alternative A: one corner) over a period of more than one month; 
thereby revealing city dynamics associated with at least some of the various city objects.
	


Thus, the combination does not teach:
	analyze, using the representations identified, a behavior of the respective city object.




	Ren teaches:
analyze (via fig. 1:102: “IMAGE PROCESSING SYSTEM”), using the representations identified (via fig. 1:1026: “FEATURE IDENTIFICATION CIRCUIT”), a behavior (via “The image processing system 102 analyzes driver behavior”, [0034]) of the respective city object (via FIG. 4: a driver’s seat).
Thus one of ordinary skill in the art of behaviors (as taught by all references) and the law (as taught in Nehmadi and Ren) can modify Nehmadi’s behjavior via said zig-zagging box car with Ren’s behavioir regarding using a cell phone and recognize that the modificiaotn is predictable or looked forward to because the modification notifies or helps a driver/smartphone user regarding the law (such as “its is unlawful to use a cellphone while driving without hands free operation”, Ren [0094] last S while driving “in different areas”, Ren [0001] last S) via an alert thus preventing a pileup.











Regarding claim 16, Nehmadi as combined teaches The system of claim 15, further comprising a plurality of computers (via said fig. 1) onboard the plurality of on-road vehicles, operative to derive the (SIFT-descriptor key-point) representations from the respective imagery data captured.
Regarding claim 17, Nehmadi as combined teaches The system of claim 16, further comprising a plurality of communication interfaces (via said fig. 1) onboard the plurality of on-road vehicles, operative to communicate the representations derived to the server.
Regarding claim 18, Nehmadi as comined teaches The system of claim 17, wherein said derivation is performed so as to reduce (via “noise reduction processing” [0419]) an amount of data (to “be smaller than the raw data”, [0419]) associated with transmitting (via “send...processed data”, [0419]) the representations to the server.
Regarding claim 19, Nehmadi as combined teach The system of claim 15, wherein the server17 is centralized (via “centralized data storage”).








Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nehmadi (US Patent App. Pub. No.: US 2021/0129868 A1) in view of VISWANATHAN (US Patent App. Pub. No.: US 2020/0134354 A1) and REN et al. (US Patent App. Pub. No. US 2015/0186714 A1) as applied above further in view of the intervening reference of SAKUMA et al. (US Patent App. Pub. No.: US 2019/0103020 A1) with corresponding Foreign Priority Application Data: Oct. 2, 2017     (JP)…….2017-192898.
Regarding claim 20, Nehmadi teaches The system of claim 15, wherein the server (140) is distributed among (as shown in fig. 2) at least some of the on-road vehicles.
Nemadi does not teach the state “is distributed”. Sakuma teaches the intervening state of “the server can be distributed”, [0047] 2nd S. Thus, one of ordinary skill in servers can modify the combination’s server with Sakuma’s intervening state and recognize that the modification is predictable or looked forward to because the processing load to combination’s server 140 “can be lessened and communication traffic between the server and the vehicles can be reduced”, Sakuma [0047] last S and see below machine translation of corresponding Foreign Application Priority Data of Oct. 2, 2017     (JP)…….2017-192898:







    PNG
    media_image2.png
    1555
    669
    media_image2.png
    Greyscale

Suggestions
Applicant’s disclosure, pages 62,63: [0364], states, in the context of achieving the goal of the generation of a complex mode, “selected at random” regarding fig. 13D. Thus, the lack of “selected at random” in claim 1 is an indication of obviousness in view of applicant’s disclosure.
Note that these suggestions are not provided with respect to overcoming 35 USC 101,112,102 and/or 103. These suggestion are mainly provided to seek out advantages in the disclosure regardless of 35 USC 101,112,102 and/or 103.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS ROSARIO whose telephone number is (571)272-7397. The examiner can normally be reached Monday-Friday, 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DENNIS ROSARIO/
Examiner, Art Unit 2667

/MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667                                                                                                                                                                                                                                                                                                                                                                                                     


    
        
            
        
            
        
            
    

    
        1 the: (used to mark a noun as being used generically) (Dictionary.com)
        2 detect-and-link maps to a combined states of being via applicant’s abstract: “are detected and linked”, last S, via improperly reading limitations from the disclosure (such as “linked…with detection” [0119] 2nd S, such that “link” and “detect” are combined via “with”) into claim 1’s “detect-and-link”.
        3 Interpretation (A) appears more directed to improperly reading limitations from applicant’s disclosure into claim 1.
        4 Combining two states of being via applicant’s disclosure: [0259] In one embodiment, the system is further configured to: point-out, using the geo-temporal tags T7,10-L3 and T8,10-L4 and T13,10-L5, at least two of the representations 4-visual-i1, 4-visual-j4 as representations having a similar, though not necessarily identical, geo-temporal tags, which indicates geo-temporal proximity, in which the representations that are currently pointed-out 4-visual-i1, 4-visual-j4 were generated from imagery data captured previously by at least two different ones of the on-road vehicles 10i, 10j respectively (for example, time of capture T8 may be only 40 seconds later than time of capture T7, and location of capture 10-L4 may be only 30 meters away from location of capture 10-L3, which suggests the possibility that the separate representations 4-visual-i1, 4-visual-j4, taken by separate vehicles 10i, 10j, are actually representing the same one pedestrian 1-ped-4 walking down the street); analyze the representations 4-visual-i1, 4-visual-j4, which were pointed-out, to identify which of the representations belong to a single object 1-ped-4 (as some of them may belong to other objects, such as 1-ped-9); link the representations identified 4-visual-i1, 4-visual-j4, thereby creating a linked-representation 4-visual-i1+4-visual-j4 of the single object 1-ped-4; and link the geo-temporal tags T7,10-L3 and T8,10-L4 of the representations identified 4-visual-i1, 4-visual-j4, thereby creating a linked geo-temporal tag T7,10-L3+T8,10-L4 associated with the linked-representation 4-visual-i1+4-visual-j4.
        
        [0260] In one embodiment, the system is further configured to detect, using the linked geo-temporal tag T7,10-L3+T8,10-L4, a movement of the respective object 1-ped-4 from a first geo-temporal coordinate T7,10-L3 to a second geo-temporal coordinate T8,10-L4 which are present in the linked geo-temporal tag, thereby tracking the respective object 1-ped-4.
        5 compound: having or involving two or more actions or functions (Dictionary.com)
        6 hyphen: a short line (-) used to connect the parts of a compound word or the parts of a word divided for any purpose. (Dictionary.com)
        7 corpus: the main body, section, or substance of something (Dictionary.com)
        8 some: an unspecified number, amount, etc., as distinguished from the rest or in addition (Dictionary.com)
        9 appearing: become visible (Dictionary.com)
        10 appearances: the state, condition, manner, or style in which a person or object appears; outward look or 
           aspect (Dictionary.com)
        11 comma: the punctuation mark(,) indicating a slight pause in the spoken sentence and used where there is a listing of items or to separate a nonrestrictive clause or phrase from a main clause (Dictionary.com)
        12 pot hole: pit, where pit is defined: a naturally formed or excavated hole or cavity in the ground (Dictionary.com)
        13 neural network: Also called neu·ral net .Computers. a hardware or software system in which weighted connections between data nodes are refined to produce increasingly accurate results in information processing, as in pattern recognition or problem solving, with the goal of algorithmic computing that requires minimal human intervention.See also cognitive computing, deep learning, machine learning. (Dictionary.com)
        14 level: equal, as one thing with another or two or more things with one another (Dictionary.com)
        15 scale: a succession or progression of steps or degrees (Dictionary.com)
        16 configured: to put together (a computer or computer system) by supplying, arranging, or connecting a specific set of internal or external components (Dictionary.com)
        
        17 server: a computer that manages centralized data storage or network communications resources. A server provides and organizes access to these resources for other computers linked to it.